OFFICE   OF THE   ATTORNEY     GENERAL     OF TEXAS
                                   AUSTIN
GROVER    SELLERS
*TrwwLI    GENERAL




Honorable Worth i3. Durham
County Attorney
Sterling  county
Sterling  City,  Texas

Dear Sir:                          Opinton    No,   O-7121




          We have re                                         opinion   on the
hereinabove   oapti                                             your latter   as
follows:


                                              Sterling   County,     Texas.

                                            y has a population       of




                         ompiling   the permanent county records,
                     ax Rolls,    Daed Records,    Deeds of Trust
                     age Reoorda,    etc.    The question   has arisen
            as to whether the expenses      of repairs   and maintenanoe
            of such equipment ie properly      chargeable   to fees
            earned by the offiosra     using such squipment,     or
            may suoh expenses    be paid by the CommisaionersV
            Court out of county funds.
Eon. Worth B. Durham,               page 2


               ” uer ; Are       the expenses   of repairs   and maintenanoa
        of coun iE-y y-owned     typewrlters,   adding maohines and like
        equipment,       used    solely   in compilation   of permanent
        county reoorda,          payable out of fees of office     of county
        officials       using    such equipment?v

        Ssotion  (a), Artiole           3699,   Vernon’s     Annotated   Civil   Statutes,
reads    in part a8 follows:

               “At the close      of each month of his tenure of offioe,
        each officer      named herein who is compensated            on a fee
         baais shall make, as part of the report now required                 by
         law, an itemized       and sworn etatement of all the actual
        and neoessary       expenses    incurred   by him in the conduct
        of his offioe       such a8 stationary,       stamps, telephone,
        premiums on officials’         bonds including       the cost of
        surety bonds for hla deputies,            premium on fire,       bur-
        glary,    theft,    robbery   inauranoe    proteating     publio
        funds,    traveling     expenses,    and other necessary        ex-
        penses;    provided,     that in addition      to the offlaere
        named herein,       the oounty treasurer,        oounty auditor;’
        oounty road commissioners,           county school      superin-
        tendent,     and the hide and animal inspeotor            shall
        likewise    make a’report      on the premiums on offlolala~
        bonds, including        the cost of surety bonds for any
        deputies,      and said premiums ahall be subject            to payment
        out of the fees of said office,            as herein     otherwise
        provided     for the offioers       named; . . .I1

        In the oaae of          State   vs.   Carnes,   et   al,   106 S. W. (26)   397,
the   court  said:

               *Under article     3899, Revised    Civil   Statutes    as
        amended, Acta 1933, 43d Leg.,          p. 734, c. 220, 8 4,
        which waa in force        during 1934, the expenses,        other
        than thoae expendFturea         in oonnection     with automo-
        biles,    whioh an officer      is authorized     to claim aa
        deductions      under this provision,      are limited     to
        stationery,      stamps, telephone,     traveling     expense,
        and other similar       necessary   expenses,     the rule of
        ejuedem geheris       being applied    to qualify     the general
        language by the apeolficelly         enumerated items and to
        restrict     its meaning to expenses       of the same kind or
        class.      Cameron County v. Fox (Tex.Civ.App.)           42 5. W.
        (;a) 653; Casey v. State (Tex.Civ.App.)             289 S. VS. 428
        (writ of error refused).”
Hon. Worth B. Durham,      page 3



       The expenses   of repairing   and maintaining   oounty-owned
typewritera,   adding   maohines and likequipment      are not ex-
pensee of the same kind or olaea as those named Ln Art. 3899,
supra, and it ieherefore        our opinion  that said expenses     are
not payable out of the fees of offioe       of the oounty officials
in a fee county.

                                               Yours   very   truly,

                                          ATTORNEYGANS&IL OF TAM


                                          BY

                                                                Assistant